21-11411-scc          Doc 15    Filed 09/03/21 Entered 09/03/21 11:23:04         Main Document
                                             Pg 1 of 1



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                     )
In re:                                               )       Chapter 15
                                                     )
MICHAEL DAVID GREENFIELD                             )       Case No. 21-11411 (SCC)
a.k.a. MICHAEL BEN-ARI,                              )
                                                     )
         Debtor in a Foreign Proceeding.             )
                                                     )

             ORDER GRANTING ADMISSION TO PRACTICE, PRO HAC VICE
                              (Darrell W. Clark)

         Upon the motion of Darrell W. Clark to be admitted, pro hac vice, to represent Oath Inc.,

a party in interest in the above-referenced proceeding, and upon the movant’s certification that

the movant is a member in good standing of the bars in the District of Columbia and the States of

Maryland, Missouri and Virginia; the U.S. District Courts for the District of Columbia, the

District of Maryland, and Eastern District of Virginia; the U.S. Bankruptcy Court for the Eastern

District of Virginia; the U.S. Court of Appeals for the District of Columbia Circuit; and the

Supreme Court of the United States, it is hereby

         ORDERED, that Darrell W. Clark, Esq., is admitted to practice, pro hac vice, in the

above referenced proceeding to represent Oath Inc. in the United States Bankruptcy Court for the

Southern District of New York, provided that the filing fee has been paid.


Dated: September 3, 2021                       /S/ Shelley C. Chapman
New York, New York                             THE HONORABLE SHELLEY C. CHAPMAN
                                               UNITED STATES BANKRUPTCY JUDGE




CORE/0048629.1245/169046563.1
